Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/24/2020 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 29 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 29 recites the limitation "the first test gate region" in third to last sentence.  There is insufficient antecedent basis for this limitation in the claim.
29 recites the limitation "the third test gate region" in third to last sentence.  There is insufficient antecedent basis for this limitation in the claim.
Claim 29 recites the limitation "the first test gate region" in second to last sentence.  There is insufficient antecedent basis for this limitation in the claim.
Claim 29 recites the limitation "the second test gate region" in second to last sentence.  There is insufficient antecedent basis for this limitation in the claim.
Claim 29 recites the limitation "the fourth test gate region" in the last sentence.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 29 recites the limitation "the second test gate region" in the last sentence.  There is insufficient antecedent basis for this limitation in the claim.
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 10, 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Fales et al (U.S. 2007/0051948), and further in view of Guldi et al (U.S. 2009/0102501)

Regarding claim 10.  Fales et al discloses a method for fabricating a semiconductor structure, the method comprising:
forming at least one device active region (FIG. 2A, item 240) in a die area (FIG. 2A, item 216) of a substrate (FIG. 2A, item 204), and forming at least one first test active region (FIG. 2A, item 200) and at least one second test active region external (FIG. 2A, item 200’) to the die area (FIG. 2A, item 216) of the substrate (FIG. 2A, item 204); and
forming at least one device gate region ([0023-25], devices 240 similar to test devices 220. test devices 220 are transistors with channels with corresponding gates.) on the device active region (FIG. 2A, item 240), at least one first test gate region (FIG. 
 a second direction (FIG. 2B, item X) perpendicular (FIG. 2B, first direction is perpendicular to second direction) to the first direction (FIG. 2B, item Y),
Fales et al fails to explicitly disclose the first test gate region is formed such that the first test gate region comprises a body portion crossing the first test active region and a pad portion connected to the body portion of the first test gate region, the body portion of the first test gate region is adjacent to the pad portion of the first test gate region when moving in a first direction, the body portion of the first test gate region has a first width extending in a second direction perpendicular to the first direction, the pad portion of the first test gate region has a second width extending in the second direction, the first width is different than the second width, the second test gate region is formed such that the second test gate region comprises a body portion crossing the second test active region and a pad portion connected to the body portion of the second test gate region, 

the body portion of the first test gate region and the body portion of the second test gate region are equal in area, and the pad portion of the first test gate region and the pad portion of the second test gate region are different in area.
However, Guldi et al teaches the first test gate region (FIG. 4, first test gate region) is formed such that the first test gate region (FIG. 4, first test gate region) comprises a body portion (FIG. 4, first test gate body portion) crossing the first test active region (FIG. 1, 410 on left side) and a pad portion (FIG. 4, first test gate pad portion) connected to the body portion (FIG. 4, first test gate body portion) of the first test gate region (FIG. 4, first test gate region),
the body portion (FIG. 4, first test gate body portion) of the first test gate region (FIG. 4, first test gate region) is adjacent to the pad portion (FIG. 4, first test gate pad portion) of the first test gate region (FIG. 4, first test gate region) when moving in a first direction (FIG. 4, first direction) 
the body portion (FIG. 4, first test gate body portion) of the first test gate region (FIG. 4, first test gate region) has a first width (FIG. 4, width w1) extending in a second direction (FIG. 4, second direction) perpendicular (FIG. 4, first direction is perpendicular to second direction) to the first direction (FIG. 4, first direction), 
the pad portion  (FIG. 4, first test gate pad portion) of the first test gate region  (FIG. 4, first test gate region) has a second width (FIG. 4, width w2) extending in the second direction (FIG. 4, second direction),

the second test gate region (FIG. 4, second test gate region) is formed such that the second test gate region (FIG. 4, second test gate region) comprises a body portion (FIG. 4, second test gate body portion) crossing the second test active region (FIG. 4, item 410 on right side) and a pad portion (FIG. 4, second test gate pad portion) connected to the body portion (FIG. 4, second test gate body portion) of the second test gate region (FIG. 4, second test gate region),
the body portion (FIG. 4, second test gate body portion) of the second test gate region (FIG. 4, second test gate region) has a third width (FIG. 4, width w3) extending in the second direction (FIG. 4, second direction),
the pad portion (FIG. 4, second test gate pad portion) of the second test gate region (FIG. 4, second test gate region) has a fourth width (FIG. 4, width w4) extending in the second direction (FIG. 4, second direction),
the third width (FIG. 4, width w3) is different than the fourth width (FIG. 4, width w4),
the body portion (FIG. 4, first test gate body portion) of the first test gate region (FIG. 4, first test gate region) and the body portion (FIG. 4, second test gate body portion) of the second test gate region (FIG. 4, second test gate region) are equal in area (FIG. 4, shows that the first and second body portions have the same width and height), and 
the pad portion (FIG. 4, first test gate pad portion) of the first test gate region (FIG. 4, first test gate region) and the pad portion (FIG. 4, second test gate pad portion) 

    PNG
    media_image1.png
    529
    883
    media_image1.png
    Greyscale

It would have been obvious to one having ordinary skill in the art of semiconductors before the effective filing date of the claimed invention to have combined the method for fabricating a semiconductor structure as disclosed in Fales et al with the pad portion of the first test gate region and the pad portion of the second test gate region are different in area as disclosed by Guldi et al.  The use of one or more U-shaped active region jogs in an active region, high stress corners of the active region, 
Furthermore, “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See MPEP 2144.05 II. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874); In re Williams, 36 F.2d 436, 438 (CCPA 1929). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).

Regarding claim 13.  Fales et al in view of Guldi et al discloses all the limitations of the method of claim 10 above.
Fales et al further discloses wherein the device active region, the first test active region, and the second test active region are formed using the same recipe ([0029], i.e. 

Regarding claim 14.  Fales et al in view of Guldi et al discloses all the limitations of the method of claim 10 above.
Fales et al further discloses wherein the device gate region, the first test gate region, and the second test gate region are formed using the same recipe ([0029], i.e. ICs containing devices similar to the test devices and made using the same technology and processes used to make the test devices).

Regarding Claim 15.  Fales et al in view of Guldi et al discloses all the limitations of the method of claim 10 above.
Fales et al further discloses wherein the first test active region and the second test active region are formed in at least one scribe region of the substrate ([0020], i.e. each test structure is located in a kerf between adjacent die regions).

Regarding claim 16. Fales et al in view of Guldi et al discloses all the limitations of the method of claim 10 above.
Guldi et al further discloses wherein the first test gate region (FIG. 4, first test gate region) is formed on the first test active region (FIG. 4, item 410) in a position such that the first test active region (FIG. 4, item 410) is asymmetric (examiner notes that active region on right side of first gate region is smaller than active area on left side of the first gate region) to the first test gate region (FIG. 4, first test gate region).


Regarding claim 17. Fales et al in view of Guldi et al discloses all the limitations of the method of claim 16 above.
Guldi et al further discloses wherein the second test gate region (FIG. 4, second test gate region) is formed on the second test active region (FIG. 4, item 416) in a position such that the second test active region (FIG. 4, item 416) is asymmetric (examiner notes that active region on right side of second gate region is smaller than active area on left side of second gate region) to the second test gate region (FIG. 4, second test gate region).
Furthermore, “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See MPEP 2144.05 II. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, .


Claims 22-26, 33, 37, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Fales et al (U.S. 2007/0051948), in view of Look et al (U.S. 2003/0049872), and further in view of Guldi et al (U.S. 2009/0102501)

Regarding claim 22. Fales et al discloses a method for fabricating a semiconductor structure, the method comprising:
forming a device drain region of a device active region (FIG. 2A, item 240) in a die area (FIG. 2A, item 216) of a substrate (FIG. 2A, item 204); and
forming a first test drain region (FIG. 1B, item 136; [0022], i.e. for example, in FIG. 2B each test device 220 is substantially the same as transistor 144 of FIGS, 1A and 1B, but with different offsets) of a first test active region (FIG. 2B, item (-5,0)), a second test drain region (FIG. 1B, item 136; [0022], i.e. for example, in FIG. 2B each test device 220 is substantially the same as transistor 144 of FIGS, 1A and 1B, but with 
the first test active region (FIG. 2B, item (-5,0)) is adjacent to the second test active region (FIG. 2B, item (0,0)) in a first direction (FIG. 2B, item X), the third test active region (FIG. 2B, item (-5,-5)) is adjacent to the first test active region (FIG. 2B, item (-5,0)) in a second direction (FIG. 2B, item Y) not parallel to the first direction (FIG. 2B, item X).
the first test drain region (FIG. 1B, item 136; [0022], i.e. for example, in FIG. 2B each test device 220 is substantially the same as transistor 144 of FIGS, 1A and 1B, but with different offsets) and the second test drain region (FIG. 1B, item 136; [0022], i.e. for example, in FIG. 2B each test device 220 is substantially the same as transistor 144 of FIGS, 1A and 1B, but with different offsets; [0030], i.e. several configurations of diffusion layers and gate layers; [0031], i.e. test structures 200 of FIGS. 2A-2D. At step 310, each test structure 200 is designed so that the design rules of its test cells 228 cover a range that encompasses the design rule(s) that affect the formation of transistor channel), and

at least one first test gate region (FIG. 1B, item 124; [0022], i.e. for example, in FIG. 2B each test device 220 is substantially the same as transistor 144 of FIGS, 1A and 1B, but with different offsets) on the first test active region (FIG. 2B, item (-5,0)), and at least one second test gate region (FIG. 1B, item 124; [0022], i.e. for example, in FIG. 2B each test device 220 is substantially the same as transistor 144 of FIGS, 1A and 1B, but with different offsets) on the third test active region (FIG. 2B, item (-5,-5)), wherein:
the first test gate region (FIG. 1B, item 124 of FIG. 2B, item (-5,0)) and the second test gate region (FIG. 1B, item 124 of FIG. 2B, item (0,0)) 
Fales et al fails to explicitly disclose the first test drain region and the second test drain region are different in area, the first test drain region and the third test drain region are equal in area, wherein the first test gate region and the second test gate region are different in area, the first test gate region comprises a body portion and a pad portion having a different width than a width of the body portion of the first test gate region, and the second test gate region comprises a body portion and a pad portion having a different width than a width of the body portion of the second test gate region.
However, Look et al teaches wherein the first test drain region (FIG. 11, item 1131L) and the second test drain region (FIG. 11, item 1132L) are different in area (FIG. 11; [0081], i.e. Test structures 1101L-1103L are configured such that distance dL3 is greater than distance dL2 by a specific increment dx, and distance dL2 is greater than distance dL1 by the same specific increment dx).

Furthermore, “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See MPEP 2144.05 II. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874); In re Williams, 36 F.2d 436, 438 (CCPA 1929). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Fales in view of Look et al fail to explicitly disclose the first test drain region and the third test drain region are equal in area, wherein the first test gate region and the second test gate region are different in area, wherein the first test gate region and the 
However, Guldi et al teaches the first test drain region (FIG. 4, first test drain region) and the third test drain region (FIG. 4, third test drain region) are equal in area (FIG. 4, item w5 x w6), wherein the first test gate region (FIG. 4, item first test gate region) and the second test gate region (FIG. 4, second test gate region) are different in area ([0031], i.e. FIG. 4 illustrates a portion of another exemplary semiconductor test structure 400 including one or more U-shaped active region jogs 415 in an active region 410, high stress corners 416 of the active region 410, one or more gate electrodes 412 extended over the active region 410 onto the field oxide region 411, one or more gate electrode turns over field dielectric regions 418, substrate ground region 414 in close proximity to the active region 410 and preserving the gate electrode 412 periodicity).

    PNG
    media_image2.png
    535
    849
    media_image2.png
    Greyscale

the first test gate region (FIG. 4, item first test gate region) comprises a body portion (FIG. 4, item first test gate body portion) and a pad portion (FIG. 4, item first test gate pad portion) having a different width (FIG. 4, item w2) than a width (FIG. 4, item w1) of the body portion (FIG. 4, item first test gate body portion) of the first test gate region (FIG. 4, item first test gate body portion), and the second test gate region (FIG. 4 item second test gate) comprises a body portion (FIG. 4, second test gate body portion) and a pad portion (FIG. 4, second test gate pad portion) having a different width (FIG. 4, item w4) than a width (FIG. 4, item w3) of the body portion of the second test gate region (FIG. 4, second test gate body portion).

It would have been obvious to one having ordinary skill in the art of semiconductors before the effective filing date of the claimed invention to have 
Furthermore, “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See MPEP 2144.05 II. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874); In re Williams, 36 F.2d 436, 438 (CCPA 1929). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).

Regarding claim 23. Fales et al in view of Look et al and Guldi et al discloses all the limitations of the method of claim 22 above


Regarding claim 24. Fales et al in view of Look et al and Guldi et al discloses all the limitations of the method of claim 23 above
Fales et al further discloses wherein the second test drain region (FIG. 1B, item 136 of FIG. 2B, item (0,0)) is formed to be in between the first drain region (FIG. 1B, item 136 of FIG. 2B, item (-5,0)) and fourth test drain regions (FIG. 1B, item 136 of FIG. 2B, item (5,0)). 
Fales et al fails to explicitly disclose the second test drain region is formed to be larger in area than the first test drain region.
However, Look et al teaches the second test drain region (FIG. 11, item 1132L) is formed to be larger in area (FIG. 11; [0081], i.e. Test structures 1101L-1103L are configured such that distance dL3 is greater than distance dL2 by a specific increment dx, and distance dL2 is greater than distance dL1 by the same specific increment dx) than the first test drain region (FIG. 11, item 1131L)

Furthermore, “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See MPEP 2144.05 II. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874); In re Williams, 36 F.2d 436, 438 (CCPA 1929). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).

Regarding claim 25. Fales et al in view of Look et al and Guldi et al discloses all the limitations of the method of claim 22 above
Fales et al further discloses further comprising forming a first test source of the first test active region  and a second test source of the second test active region,
wherein the first test source and the second test source are equal in area ([0030], i.e. several configurations of diffusion layers and gate layers; [0031], i.e. test structures 200 of FIGS. 2A-2D. At step 310, each test structure 200 is designed so that the design rules of its test cells 228 cover a range that encompasses the design rule(s) that affect the formation of transistor channel).
Furthermore, “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See MPEP 2144.05 II. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874); In re Williams, 36 F.2d 436, 438 (CCPA 1929). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).

Regarding claim 26. Fales et al in view of Look et al and Guldi et al discloses all the limitations of the method of claim 22 above

Fales et al fails to explicitly disclose wherein a first area size difference between the first test source region and the first test drain region is substantially larger than a second area difference between the second test source region and the second test drain region.
However, Look et al teaches wherein a first area size difference (FIG. 11, area difference of item 1121L and item 1131L) between the first test source region (FIG. 11, item 1121L) and the first test drain region (FIG. 11, item 1131L) is substantially larger (FIG. 11, area difference of item 1121L and item 1131L is substantially larger than area difference of item 1122L and item 1132L) than a second area difference (FIG. 11, area difference of item 1122L and item 1132L) between the second test source region (FIG. 11, item 1122L) and the second test drain region (FIG. 11, item 1132L).
It would have been obvious to one having ordinary skill in the art of semiconductors before the effective filing date of the claimed invention to have combined the method for fabricating a semiconductor structure as disclosed in Fales et al with the wherein a first area size difference between the first test source region and the first test drain region is substantially larger than a second area difference between the second test source region and the second test drain region as disclosed by Look et 
Furthermore, “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See MPEP 2144.05 II. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874); In re Williams, 36 F.2d 436, 438 (CCPA 1929). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).

Regarding Claim 33.  Fales et al in view of Look et al and Guldi et al discloses all the limitations of the method of claim 22 above.
Fales et al further discloses wherein the first test active region and the second test active region are formed in a scribe region of the substrate ([0020], i.e. each test structure is located in a kerf between adjacent die regions).

Regarding Claim 37.  Fales et al in view of Look et al and Guldi et al discloses all the limitations of the method of claim 22 above.
Guldi et al further discloses wherein the pad portion of the first test gate region (FIG. 4, item first test gate pad portion) is adjacent to the body portion of the first gate test region (FIG. 4, item first test gate body portion) when moving in the second direction (FIG. 4, second direction).

    PNG
    media_image3.png
    532
    921
    media_image3.png
    Greyscale

Regarding Claim 38.  Fales et al in view of Look et al and Guldi et al discloses all the limitations of the method of claim 22 above. 
Guldi et al further discloses wherein:
the width (FIG. 4, item w2) of the pad portion of the first test gate region (FIG. 4, item first test gate pad portion) and the width (FIG. 4, item w1) of the body portion of the first gate test region (FIG. 4, item first test gate body portion) are measured in the first direction (FIG. 4, first direction), and the width (FIG. 4, item w4) of the pad portion of the .

    PNG
    media_image3.png
    532
    921
    media_image3.png
    Greyscale


Claims 28 is rejected under 35 U.S.C. 103 as being unpatentable over Fales et al (U.S. 2007/0051948), and Look et al (U.S. 2003/0049872) and Guldi et al (U.S. 2009/0102501) as applied to claim 22 above, and further in view of Sultan et al (U.S. 2008/0085570)

Regarding claim 28.  Fales et al in view of Look et al and Guldi et al discloses all the limitations of claim 22 above.
Fales et al further discloses further comprising forming a third test gate region (FIG. 1B, item 124; [0022], i.e. for example, in FIG. 2B each test device 220 is 
Fales et al fails to explicitly disclose wherein the first test gate region and the third test gate region are equal in area. 
However, Sultan et al teaches wherein the first test gate region (FIG. 2, item 210(A)) and the third test gate region (FIG. 2, item 220(A)) are equal in area ([0027], i.e. so as to keep the areas of the regions of intersection (i.e. the channel regions)) substantially constant).
It would have been obvious to one having ordinary skill in the art of semiconductors before the effective filing date of the claimed invention to have combined the method for fabricating a semiconductor structure as disclosed in Fales et al with the wherein the first test gate region and the third test gate region are equal in area as disclosed by Sultan et al.  The use of the area groups 210, 220 in Sultan et al provides for measuring a performance metric of the first and second pluralities of transistors, where variation in the performance metric associated with the first plurality of transistors is compared to variation in the performance metric associated with the second plurality of transistors to identify a random length variation component associated with the first plurality of transistors (Sultan et al, [0013]).
Furthermore, “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See MPEP 2144.05 II. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). For more recent cases .

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Fales et al (U.S. 2007/0051948), and further in view of Shim et al (U.S. 2015/0287718) and Aton (U.S. 2011/0148466).

Regarding claim 29. Fales et al discloses a method for fabricating a semiconductor structure, the method comprising:
forming a device active region (FIG. 2A, item 240) in a die area (FIG. 2A, item 216) of a substrate (FIG. 2A, item 204); and
forming a first test active region (FIG. 2B, item (-5,0)), a second test active region (FIG. 2B, item (0,0)), a third test active region (FIG. 2B, item (-5,-5)) and a fourth test active region (FIG. 2B, item (5,0)) in a scribe region of the substrate ([0020], i.e. each test structure is located in a kerf between adjacent die regions; [0025], i.e. each test structure 200, 200' of FIG. 2A in which test devices 220 are transistors. Transistors with channels with corresponding gates.), wherein:
the first test active region (FIG. 2B, item (-5,0)) is adjacent to the second test active region (FIG. 2B, item (0,0)) in a first direction (FIG. 2B, item X), 

the fourth test active region (FIG. 2B, item (5,0)) is adjacent to the second test active region (FIG. 2B, item (0,0)) in a first direction (FIG. 2B, item X), 
and forming at least one first test gate region (FIG. 1B, item 124; [0022], i.e. for example, in FIG. 2B each test device 220 is substantially the same as transistor 144 of FIGS, 1A and 1B, but with different offsets) crossing the first test active region (FIG. 2B, item (-5,0)), 
at least one second test gate region (FIG. 1B, item 124; [0022], i.e. for example, in FIG. 2B each test device 220 is substantially the same as transistor 144 of FIGS, 1A and 1B, but with different offsets) crossing the second test active region (FIG. 2B, item (0,0)), 
at least one third test gate region(FIG. 1B, item 124; [0022], i.e. for example, in FIG. 2B each test device 220 is substantially the same as transistor 144 of FIGS, 1A and 1B, but with different offsets) crossing the third test active region (FIG. 2B, item (-5,-5))  
at least one fourth test gate region (FIG. 1B, item 124; [0022], i.e. for example, in FIG. 2B each test device 220 is substantially the same as transistor 144 of FIGS, 1A and 1B, but with different offsets) crossing the fourth test active region (FIG. 2B, item (5,0)),
Fales et al fails to explicitly disclose wherein:  the first test active region and the third test active region are equal in area, the first test gate region and the third test gate 
However, Shim et al teaches the first test active region and the third test active region are equal in area (FIG. 8, items 204a and 204d),
the first test gate region (FIG. 8, item 206a and 208 of item 204a) and the third test gate region (FIG. 8, item 206d and 208 of item 204d) are different in area ([0115], i.e. Each first pad pattern 208 may have a width different from widths of the first gate electrodes 206a, 206b, 206c and 206d. In example embodiments, each first pad pattern 208 may have a width in the second direction greater than widths of the first gate electrodes 206a, 206b, 206c and 206d)
Since both Fales et al and Shim et al teach cells with active regions, it would have been obvious to one having ordinary skill in the art of semiconductors before the effective filing date of the claimed invention to have combined the method for fabricating a semiconductor structure as disclosed in Fales et al with the first test active region and the third test active region are equal in area and the first test gate region and the third test gate region are different in area as disclosed by Shim et al.  The use of such first pad pattern may have a width different from widths of the first gate electrodes in Shim et al provides for semiconductor integrated circuit may have a reduced loading effect, having improved operation characteristics (Shim et al, [0122]).

Fales et al and Shim et al fail to explicitly disclose the first test active region and the second test active region are different in area, the fourth test active region and the second test active region are different in area, and the fourth test active region and the first test active region are different in area; the first test gate region and the second test gate region are equal in area, and the fourth test gate region and the second test gate region are equal in area. 
However Aton teaches the first test active region (FIG. 1A, item 1018) and the second test active region (FIG. 1A, item 1020) are different in area (FIG. 1A shows items 1018 and 1020 are different in area),
the fourth test active region (FIG. 1A, item 1012) and the second test active region (FIG. 1A, item 1020) are different in area (FIG. 1A shows items 1012 and 1020 are different in area), and

the first test gate region (FIG. 1B, item 1034) and the second test gate region (FIG. 1B, item 1032) are equal in area  (FIG. 1B shows items 1034 and 1032 are equal in area; [0010], i.e. MOS gate elements are formed over the junction capacitors having widths, spacings and orientations similar to the adjacent logic gates), and
the fourth test gate region (FIG. 1B, item 1028) and the second test gate region (FIG. 1B, item 1032) are equal in area (FIG. 1B shows items 1028 and 1032 are equal in area, [0010], i.e. MOS gate elements are formed over the junction capacitors having widths, spacings and orientations similar to the adjacent logic gates).

    PNG
    media_image4.png
    481
    655
    media_image4.png
    Greyscale


“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See MPEP 2144.05 II. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874); In re Williams, 36 F.2d 436, 438 (CCPA 1929). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Fales et al (U.S. 2007/0051948) in view of Guldi et al (U.S. 2009/0102501) as applied to claim 10 above, and further in view of Sultan et al (U.S. 2009/0102501)
Regarding claim 34.  Fales et al in view of Guldi et al discloses all the limitations of the method of claim 10 above.
Fales et al further discloses further comprising forming at least on third test active region; and 
forming at least one third test gate region (FIG. 1B, item 124; [0022], i.e. for example, in FIG. 2B each test device 220 is substantially the same as transistor 144 of FIGS, 1A and 1B, but with different offsets) on the third test active region (FIG. 2B, item (0,0)),
Fales et al fails to explicitly disclose wherein the first test gate region and the third test gate region are equal in area 
However, Sultan et al teaches wherein the first test gate region (FIG. 2, item 210(A)) and the third test gate region (FIG. 2, item 220(A)) are equal in area ([0027], i.e. so as to keep the areas of the regions of intersection (i.e. the channel regions)) substantially constant).
It would have been obvious to one having ordinary skill in the art of semiconductors before the effective filing date of the claimed invention to have combined the method for fabricating a semiconductor structure as disclosed in Fales et al with the wherein the first test gate region and the third test gate region are equal in area as disclosed by Sultan et al.  The use of the area groups 210, 220 in Sultan et al 
Furthermore, “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See MPEP 2144.05 II. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874); In re Williams, 36 F.2d 436, 438 (CCPA 1929). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).

Claims 35 is rejected under 35 U.S.C. 103 as being unpatentable over Fales et al (U.S. 2007/0051948) and  Guldi et al (U.S. 2009/0102501) and Sultan et al (U.S. 2009/0102501) as applied to claim 34 above, and further in view of Look et al (U.S. 2003/0049872),

Regarding claim 35. Fales et al and Guldi et al and Sultan et al discloses all the limitations of the method of claim 34 above.
Fales et al further discloses wherein:
the third test gate region (FIG. 1B, item 124) of (FIG. 2B, item (-5,-5))) neighbors the first test gate region (FIG. 1B, item 124 of FIG. 2B, item (-5,0)) in the second direction (FIG. 2B, item X),
the second test gate region (FIG. 1B, item 124 of FIG. 2B, item (0,0)) neighbors the first test gate region (FIG. 1B, item 124 of FIG. 2B, item (-5,0)) in the first direction (FIG. 2B, item Y),
a first test drain region of the first test active region (FIG. 2B, item (-5,0)) and a second test drain region of the second test active region (FIG. 2B, item (0,0)),
and the first test drain region of the first test active region (FIG. 2B, item (-5,0)) and a third test drain region of the third test active region (FIG. 2B, item (-5,-5)).
Fales et al fails to explicitly discloses first test drain region and a second test drain region are equal in area; and the first test drain region and a third test drain region are different in area.
However, Guldi et al teaches a first test drain region (FIG. 1, first test drain region) and a second test drain region (FIG. 1, second test drain region) are equal in area (FIG. 1, item W3 x W4); 

    PNG
    media_image5.png
    766
    1087
    media_image5.png
    Greyscale

It would have been obvious to one having ordinary skill in the art of semiconductors before the effective filing date of the claimed invention to have combined the method for fabricating a semiconductor structure as disclosed in Fales et al with the first test drain region and the second test drain region are equal in area as disclosed by Guldi et al.  The use of bent at 90° to form 'gate electrode turns over field dielectric regions' 118, wherein the bent gate electrode 118 of the gate electrode 112 can be in close proximity to the active region 110 in Guldi et al provides for electron beam testable semiconductor test structures for detecting emissions from the semiconductor test structure for determining a gray level value (GLV) from the emissions, and identifying a defect by the determined GLV (Guldi et al, [0005]).
Furthermore, “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine 
Fales et al and Guldi et al and Sultan et al fail to explicitly disclose the first test drain region and a third test drain region different in area.
However, Look et al teaches wherein the first test drain region (FIG. 11, item 1131L) and the third test drain region (FIG. 11, item 1132L) are different in area (FIG. 11; [0081], i.e. Test structures 1101L-1103L are configured such that distance dL3 is greater than distance dL2 by a specific increment dx, and distance dL2 is greater than distance dL1 by the same specific increment dx).
It would have been obvious to one having ordinary skill in the art of semiconductors before the effective filing date of the claimed invention to have combined the method for fabricating a semiconductor structure as disclosed in Fales et al with the wherein the first test drain region and the third test drain region are substantially different in area as disclosed by Look et al.  The use of Test structures 1101L-1103L are configured such that distance dL3 is greater than distance dL2 by a specific increment dx, and distance dL2 is greater than distance dL1 by the same 
Furthermore, “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See MPEP 2144.05 II. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874); In re Williams, 36 F.2d 436, 438 (CCPA 1929). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).

Claim 39 are rejected under 35 U.S.C. 103 as being unpatentable over Fales et al (U.S. 2007/0051948), Look et al (U.S. 2003/0049872), and Guldi et al (U.S. 2009/0102501) as applied to claim 22 above, and further in view of Shim et al (U.S. 2015/0287718) and Aton et al. (U.S. 2011/0148466).

Regarding claim 39.  Fales et al in view of Look et al and Guldi et al discloses all the limitations of the method of claim 22 above
Fales et al further discloses further comprising: forming at least one fourth test active region (FIG. 2B, item (5,0)) external to the die area (FIG. 2A, item 216) of a 
Fales et al, Look et al , and Guldi et al fails to explicitly disclose wherein:  the first test active region and the third test active region are equal in area, the first test gate region and the third test gate region are different in area, the first test active region and the second test active region are different in area, the fourth test active region and the second test active region are different in area, and the fourth test active region and the first test active region are different in area; the first test gate region and the second test gate region are equal in area, and the fourth test gate region and the second test gate region are equal in area.
However, Shim et al teaches the first test active region and the third test active region are equal in area (FIG. 8, items 204a and 204d),
the first test gate region (FIG. 8, item 206a and 208 of item 204a) and the third test gate region (FIG. 8, item 206d and 208 of item 204d) are different in area ([0115], i.e. Each first pad pattern 208 may have a width different from widths of the first gate electrodes 206a, 206b, 206c and 206d. In example embodiments, each first pad pattern 208 may have a width in the second direction greater than widths of the first gate electrodes 206a, 206b, 206c and 206d)
Since Both Fales et al and Shim et al teach cells with active regions, it would have been obvious to one having ordinary skill in the art of semiconductors before the effective filing date of the claimed invention to have combined the method for fabricating a semiconductor structure as disclosed in Fales et al, Look et al, and  Guldi et al with the first test active region and the third test active region are equal in area and the first 
Furthermore, “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See MPEP 2144.05 II. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874); In re Williams, 36 F.2d 436, 438 (CCPA 1929). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Fales et al and Shim et al fail to explicitly disclose the first test active region and the second test active region are different in area, the fourth test active region and the second test active region are different in area, and the fourth test active region and the first test active region are different in area; the first test gate region and the second test gate region are equal in area, and the fourth test gate region and the second test gate region are equal in area. 

the fourth test active region (FIG. 1A, item 1012) and the second test active region (FIG. 1A, item 1020) are different in area (FIG. 1A shows items 1012 and 1020 are different in area), and
the fourth test active region (FIG. 1A, item 1012) and the first test active region (FIG. 1A, item 1018) are different in area (FIG. 1A shows items 1012 and 1018 are different in area);
the first test gate region (FIG. 1B, item 1034) and the second test gate region (FIG. 1B, item 1032) are equal in area  (FIG. 1B shows items 1034 and 1032 are equal in area; [0010], i.e. MOS gate elements are formed over the junction capacitors having widths, spacings and orientations similar to the adjacent logic gates), and
the fourth test gate region (FIG. 1B, item 1028) and the second test gate region (FIG. 1B, item 1032) are equal in area (FIG. 1B shows items 1028 and 1032 are equal in area, [0010], i.e. MOS gate elements are formed over the junction capacitors having widths, spacings and orientations similar to the adjacent logic gates).

    PNG
    media_image4.png
    481
    655
    media_image4.png
    Greyscale

Since Both Fales et al and Aton teach integrated circuits, it would have been obvious to one having ordinary skill in the art of semiconductors before the effective filing date of the claimed invention to have combined the a method for fabricating a semiconductor structure as disclosed in Fales et al and Shim et al with the first test active region and the second test active region are different in area, the fourth test active region and the second test active region are different in area, and the fourth test active region and the first test active region are different in area; the first test gate region and the second test gate region are equal in area, and the fourth test gate region and the second test gate region are equal in area as disclosed by Aton.  The use of MOS gate elements are formed over the junction capacitors having widths, spacings and orientations similar to the adjacent logic gates in Aton provides for a gate pattern 
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See MPEP 2144.05 II. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874); In re Williams, 36 F.2d 436, 438 (CCPA 1929). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).

Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Fales et al (U.S. 2007/0051948), and Guldi et al (U.S. 2009/0102501) as applied to claim 10 above, and further in view of Shim et al (U.S. 2015/0287718) and Aton et al. (U.S. 2011/0148466).
Fales et al in view of Guldi et al discloses all the limitations of the method of claim 10 above.
Guldi et al further discloses further comprising: forming at least one third test active region (FIG. 2B, item (0,0)) and at least one fourth test active region (FIG. 2B, item (5,0)) external to the die area (FIG. 2A, item 216) of the substrate (FIG. 2A, item 204), wherein: the first test active region (FIG. 2B, item (-5,0)) is adjacent to the third 
and forming at least one third test gate region ([0025], i.e. each test structure 200, 200' of FIG. 2A in which test devices 220 are transistors. Transistors with channels with corresponding gates.) on the third test active region (FIG. 2B, item (0,0)) and at least one fourth test gate region ([0025], i.e. each test structure 200, 200' of FIG. 2A in which test devices 220 are transistors. Transistors with channels with corresponding gates.) on the fourth test active region (FIG. 2B, item (5,0)).
Fales et al Guldi et al fail to explicitly disclose wherein:  the first test active region and the second test active region are equal in area, the first test gate region and the second test gate region are different in area.
However, Shim et al teaches the first test active region and the second test active region are equal in area (FIG. 8, items 204a and 204d),
the first test gate region (FIG. 8, item 206a and 208 of item 204a) and the second test gate region (FIG. 8, item 206d and 208 of item 204d) are different in area ([0115], i.e. Each first pad pattern 208 may have a width different from widths of the first gate electrodes 206a, 206b, 206c and 206d. In example embodiments, each first pad pattern 208 may have a width in the second direction greater than widths of the first gate electrodes 206a, 206b, 206c and 206d)

Furthermore, “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See MPEP 2144.05 II. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874); In re Williams, 36 F.2d 436, 438 (CCPA 1929). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Fales et al and Shim et al fail to explicitly disclose, the first test active region and the third test active region are different in area, the fourth test active region and the third test active region are different in area, and the fourth test active region and the first test 
However Aton teaches the first test active region (FIG. 1A, item 1018) and the second test active region (FIG. 1A, item 1020) are different in area (FIG. 1A shows items 1018 and 1020 are different in area),
the fourth test active region (FIG. 1A, item 1012) and the third test active region (FIG. 1A, item 1020) are different in area (FIG. 1A shows items 1012 and 1020 are different in area), and
the fourth test active region (FIG. 1A, item 1012) and the first test active region (FIG. 1A, item 1018) are different in area (FIG. 1A shows items 1012 and 1018 are different in area);
the first test gate region (FIG. 1B, item 1034) and the third test gate region (FIG. 1B, item 1032) are equal in area  (FIG. 1B shows items 1034 and 1032 are equal in area; [0010], i.e. MOS gate elements are formed over the junction capacitors having widths, spacings and orientations similar to the adjacent logic gates), and
the fourth test gate region (FIG. 1B, item 1028) and the third test gate region (FIG. 1B, item 1032) are equal in area (FIG. 1B shows items 1028 and 1032 are equal in area, [0010], i.e. MOS gate elements are formed over the junction capacitors having widths, spacings and orientations similar to the adjacent logic gates).

    PNG
    media_image6.png
    521
    674
    media_image6.png
    Greyscale

Since Both Fales et al and Aton teach integrated circuits, it would have been obvious to one having ordinary skill in the art of semiconductors before the effective filing date of the claimed invention to have combined the a method for fabricating a semiconductor structure as disclosed in Fales et al and Shim et al with the first test active region and the third test active region are different in area, the fourth test active region and the third test active region are different in area, and the fourth test active region and the first test active region are different in area, wherein: 815/182,577 Page 9the first test gate region and the third test gate region are equal in area, and the fourth test gate region and the third test gate region are equal in area as disclosed by Aton.  The use of MOS gate elements are formed over the junction capacitors having widths, spacings and 
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See MPEP 2144.05 II. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874); In re Williams, 36 F.2d 436, 438 (CCPA 1929). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).

Response to Arguments
Applicant's arguments filed August 24, 2020 have been fully considered but they are not persuasive. 
Regarding claims 10, 13-17, Applicant argues:
The Office refers to an annotated version of Fig. 1 of Guldi, provided in the Office
Action and reproduced below, for allegedly disclosing a second test gate region
comprising a body portion and a pad portion. Assuming arguendo that the elements of
Guldi can be mapped to the elements of claim 10 as the Office suggests, it is
respectfully submitted that a pad portion of the second test gate region (labeled “second
test gate pad portion”) has a same width (labeled “wl ”) as the width of the body portion
(labeled “second test gate body portion”).
Applicant apparently is arguing that Guldi Fig 1 does not teach applicant’s claimed invention.

Applicant’s arguments are not persuasive.

	Regarding claims 22-26, and 33, applicant argues:
Independent claim 22 recites, “wherein ... the first test gate region comprises a
body portion and a pad portion having a different width than a width of the body portion
of the first test gate region, and the second test gate region comprises a body portion
and a pad portion having a different width than a width of the body portion of the second
test gate region.”
Referring back to the annotated version of Fig. 1 of Guldi, provided by the Office
in the Office Action and reproduced above, assuming arguendo that the element labeled
“second test gate pad portion” can be mapped to the pad portion of the second test gate
region and the element labeled “second test gate body portion” can be mapped to the
body portion of the second test gate region, it is respectfully submitted that the element
labeled “second test gate pad portion” has a same width (labeled “wl ”) as the width of
the element labeled “second test gate body portion”.
	Applicant appears to be arguing that Guldi et al figure 1 fails to disclose applicant’s claimed invention.
However, Figure 4 of Guldi et al teaches applicant’s claimed invention.
Applicant’s arguments are not persuasive.

	Regarding claim 28.  Applicant is arguing that claim 28 should be allowable for dependence upon claim 22.
	However, claim 22 is rejected in the current office action along with claim 28.
	Applicant’s arguments are not persuasive.

	Regarding claim 29. Applicant argues:
Claims 29-31 are rejected under 35 U.S.C. § 103 as allegedly being unpatentable over Fales in view of Guldi etal., U.S. Publication 2008/0085570 {hereinafter “Guldi’). Withdrawal of this rejection is respectfully requested for at least the following reasons.
Claims 30 and 31 are cancelled herein. Independent claim 29 is amended herein to comprise the subject matter of

Withdrawal of this rejection and allowance of the rejected claim are therefore respectfully requested.

However, as required by a request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
	Under further search and consideration claim 29 has been found unpatentable by Fales et al (U.S. 2007/0051948), and further in view of Shim et al (U.S. 2015/0287718) and Aton (U.S. 2011/0148466). 
	Applicant’s arguments are not persuasive.
 
	Applicant’s further arguments are not persuasive for the reasons given above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT E BAUMAN whose telephone number is (469)295-9045.  The examiner can normally be reached on M-F, 9-5 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.E.B./Examiner, Art Unit 2815     

/NILUFA RAHIM/Primary Examiner, Art Unit 2893